Citation Nr: 0828504	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  97-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1947, to 
January 3, 1950, and from January 27, 1950, to April 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in May 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2008, the veteran's representative submitted a motion 
to have the case advanced on the docket due to the veteran's 
advanced age.  The motion was granted by the Board in July 
2008 pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran's bilateral pes planus is a congenital defect, 
and there was no superimposed injury to the feet due to 
service.    

CONCLUSION OF LAW

Bilateral pes planus disability was not incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2007); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2002.  
The letter predated the April 2005 rating decision.  See id.  
Thereafter, the veteran was issued VCAA letters in August 
2005 and August 2006.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In August 2006, the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and reports of VA medical examinations.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The March 2008 VA examination 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

An examination performed for induction purposes in January 
1947 reflects that the veteran's spine and extremities (bones 
and joints, muscles, tendons, deformity, old fractures, flat 
foot, etc.) were clinically evaluated as normal.  

Service medical records disclose that in November 1948, while 
he was walking across a street in Norfolk, Virginia, the 
veteran was struck by a taxi.  He sustained a compound 
fracture of the right tibia and fibula and a simple fracture 
of the left tibia and fibula.  Open reduction and plating of 
both tibias was performed.

A December 29, 1949 separation examination, reflects that the 
veteran's spine and extremities were clinically evaluated as 
normal, and the box was checked with regard to 'B. Feet - 
N.S.A.'  

An examination performed for reenlistment purposes on January 
27, 1950, reflects a finding of pes planus, grade ii - N.C.D.  
Service medical records do not contain any complaints or 
treatment related to his pes planus.  In April 1952, the 
veteran was medically discharged for unrelated reasons.  
There is no separation examination on file.

In June 1999, the veteran underwent a VA examination to 
assess the severity of his service-connected residuals of 
fracture, tibia and fibula.  He complained of swelling of 
both ankles as well as pain and cramping in the calf, 
particularly after prolonged activity.  The examiner noted 
that the veteran has a history of high blood pressure and 
noninsulin dependent diabetes for the previous 15 years.  His 
primary complaint appeared to be calf cramping as well as 
foot pain.  On physical examination, the examiner stated that 
the feet showed bilateral pes planus.  The examiner diagnosed 
diabetic neuropathy of both feet; bilateral pes planus; 
diabetic peripheral vascular disease of the lower 
extremities; and, healed fractures of both tibias and 
fibulas.  The examiner opined that his current extent of his 
service-connected residuals were minimal.  The examiner 
suspected that his primary symptoms were related to his 
diabetes and diabetes related vascular disease.  The examiner 
stated that his bilateral pes planus may be responsible for 
some of his foot symptoms; however, the condition was 
unrelated to his previous service-connected injuries.  

In December 1999, the veteran underwent a VA general 
examination.  The examiner did not review the claims folder.  
A past medical history stated "bilateral tibia fractures in 
the Marines requiring surgery, pes planus as a result of his 
fractures..."  On a review of systems, it was noted that the 
veteran walks with a cane approximately 6 blocks, at which 
time he must stop due to ankle and foot pain.  Otherwise the 
systems and history noted were unrelated to his residuals of 
tibia and fibula fracture, and any foot disabilities.  The 
physical examination was limited, and the examiner only noted 
that the extremities were without clubbing, cyanosis, edema, 
or rash, and that the veteran wore inserts in his shoes.  The 
examiner did not conduct any further examination with regard 
to the lower extremities.  The examiner rendered multiple 
diagnoses to include bilateral tibia fractures with repair, 
and pes planus due to lower extremity fractures.

In May 2002, the veteran underwent another VA examination to 
assess the severity of his residuals of bilateral tibia and 
fibular fractures.  The examiner noted review of the claims 
folder.  On visual inspection of the feet, the examiner noted 
that the veteran has moderate loss of vertical height of his 
longitudinal arch of his bilateral feet consistent with pes 
planus deformities bilaterally.  Based upon review of the 
veteran's history and physical examination, it was felt that 
the veteran's underlying fractures and ultimate requirement 
of reconstructive surgery with internal fixation open 
reduction of his bilateral tibias resulted in deformity of 
his underlying distal lower extremities.  As such, the 
examiner stated that it "is as least as likely as not have 
had [sic] his underlying flatfeet deformity, the pes planus 
deformity caused by any aggravation related to his service-
connected fractures of his left and right tibias as not 
[sic].  Again it is as least as likely as not that his 
current pes planus deformities are related to service-
connected fractures that have been previously described.  
However, when the examiner provided an opinion at the end of 
the report, it was stated that "[i]t is not as least as 
likely as not that the disability of pes planus was caused by 
or aggravated by SC fractures of the left and right tibias 
and fibulas."  Thus, the examiner provides contradictory 
statements with regard to an etiological relationship to the 
veteran's service-connected bilateral tibia and fibula 
disabilities.  

In March 2008, the veteran underwent another VA examination.  
The examiner noted review of the claims folder.  Upon 
physical examination, there was no evidence of painful 
motion, edema, instability, weakness or tenderness.  He had 
an antalgic gait.  There were no callosities, breakdown or 
unusual shoe wear.  There was no skin or vascular changes.  
There was no abnormality in weightbearing and 
nonweightbearing alignment of Achilles tendon.  The examiner 
determined that the veteran had flatfeet and diagnosed 
congenital bilateral pes planus.  The examiner opined that it 
is less likely as not that current pes planus is 
etiologically related to the veteran's first period of 
military service or permanently aggravated during the second 
military service.  The rationale was that his pes planus is a 
congenital condition and it is a Grade I pes planus.  The 
examiner also opined that there had been no deterioration of 
the veteran's pes planus over the years.  The examiner opined 
that it is less likely as not that bilateral pes planus is 
caused or worsened by the veteran's service-connected 
residuals of fracture of right and left tibia and fibula.  
The rationale was that his bilateral pes planus is a 
congenital condition with Grade I pes planus not getting 
worse over the years and unlikely to have had any effect on 
pes planus by fractures of tibia and fibulae.

II.  Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral pes planus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The medical evidence now of record raises the question of 
whether the veteran's pes planus is a disability for which 
service connection may be granted under applicable law.  
Specifically, the Board notes that the provisions of 38 
C.F.R. §§ 4.9, 4.57 make a distinction between congenital and 
acquired defects.  Service connection for congenital or 
developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 
4.9.  VA's Office of the General Counsel has distinguished 
between congenital or developmental defects, for which 
service connection is precluded by regulation, and congenital 
or hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. 
Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or 
conditions that are more or less stationary in nature."  
O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, 
congenital or development defects may be service-connected 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOPGCPREC 82-90.

Regulations provide that it is essential to make an initial 
distinction between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  In the acquired condition, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

As detailed, while in-service examiners and post-service VA 
examiners have repeatedly diagnosed bilateral pes planus, 
only the March 2008 VA examiner made a distinction between 
acquired and congenital, opined that such condition was 
congenital.  On physical examination, the March 2008 VA 
examiner specifically found on standing and walking that 
there was no evidence of painful motion, edema, instability, 
weakness, or tenderness.  There were no callosities, 
breakdown or unusual shoe wear.  There was no skin or 
vascular changes.  There was no abnormality in weightbearing 
and nonweightbearing alignment of Achilles tendon.  As a 
result of such physical findings, the examiner determined 
that such pes planus was Grade I and that such condition was 
congenital in nature.  While the prior VA examinations of 
record do not distinguish between acquired and congenital in 
rendering the diagnoses of bilateral pes planus, the 
objective findings in such examination reports do not reflect 
any physical detection of abnormal callosities, anatomical 
changes, spasms in the peroneal tendons or neurovascular 
changes which would be apparent in a case of acquired pes 
planus.  As detailed, the June and December 1999 VA 
examinations do not reflect any such physical findings 
indicative of acquired pes planus, and the May 2002 VA 
examiner simply noted moderate loss of vertical height of his 
longitudinal arch which is an indicator of congenital pes 
planus.  Upon review of the examination reports, the 
objective findings all appear to be consistent with the 
congenital condition described in 38 C.F.R. § 4.57.  

In sum, based on the totality of the evidence the Board is 
compelled to conclude that the veteran's bilateral pes planus 
is a congenital defect for which service connection may not 
be granted.  The March 2008 opinion is persuasive.  It was 
based on a review of the overall record.  Moreover, it is 
consistent with the clinical findings at the time of the 
March 2008 examination as well as prior clinical findings as 
reported in examination reports.  The medical evidence over 
the course of 60 years does not show any objective findings 
of acquired pes planus, as discussed in detail hereinabove.  
The veteran's bilateral pes planus was detected on in-service 
examination in December 1949, but such defect was not 
considered disabling.  While the June 1999 VA examiner opined 
that his complaints of foot pain may be due to his pes 
planus, there were no objective findings of acquired pes 
planus.  

While acknowledging that the December 1999 VA examiner opined 
that his bilateral pes planus was due to his lower extremity 
fractures, such opinion is entitled to no probative weight as 
the examiner did not review the claims folder and did not 
physically examine the veteran's lower extremities.  Thus, it 
is unclear the basis for reaching such opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 471-473 (1993).  While the May 
2002 VA examiner did review the claims folder, upon examining 
the veteran's lower extremities, when attempting to offer an 
opinion of the etiology of his bilateral pes planus, the 
examiner provided completely contradictory opinions.  Thus, 
while the physical findings are relevant, which did not 
reveal any objective findings indicative of acquired pes 
planus, the opinions offered are entitled to no probative 
weight.  Based on the objective physical findings in the 
medical record, and the March 2008 VA examination and 
opinion, the Board finds that the veteran's bilateral pes 
planus is congenital in nature, not acquired.  

The Board again notes that congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  VA's 
General Counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA 
General Counsel's opinion, however, although service 
connection cannot be granted for a congenital or 
developmental defect, such a defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.  There is no evidence that the veteran's 
congenital pes planus was subject to superimposed disease or 
injury.  Service medical records are completely devoid of any 
complaints or treatment related to his pes planus.  Moreover, 
the March 2008 examiner reported that the pes planus had not 
become worse over the years and that the fractures of the 
tibia and fibulae were unlikely to have had any effect on pes 
planus.  The Board interprets this to mean that the fractures 
to the tibia and fibulae did not fall into the realm of 
superimposed injury to the congenital pes planus defect.  The 
Board is unable to find any basis under law for granting 
service connection for the veteran's pes planus.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


